Citation Nr: 9908276	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.H., Y.N.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
September 1945.  He died in February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appellant presented testimony from that RO at 
a video conference hearing held before the undersigned, 
seated in Washington, DC, in October 1998.  Additional 
evidence was received at that time, consisting of a medical 
article, for which a waiver of initial RO consideration was 
submitted.

The Board notes that the issue of entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 has been developed for 
appellate consideration but is rendered moot by the Board's 
decision on the claim for service connection for cause of the 
veteran's death.

The Board also notes that the appellant, in a statement dated 
in October 1996, expressed disagreement with a March 1996 
rating decision which denied increased evaluations for post-
traumatic stress disorder (PTSD) and hearing loss for the 
purposes of accrued benefits, but that the RO has not issued 
the appellant a Statement of the Case with respect to those 
issues.  These matters are therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder and hearing loss disability played a material causal 
role in his death.


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that a March 1995 statement by the 
National Personnel Records Center indicates that some of the 
veteran's service medical records may have been destroyed.  
However, the Board points out that the veteran's service 
medical records are on file, and in fact were obtained in 
August 1946, and there is no indication that the records are 
incomplete.

Factual Background

The veteran's death certificate discloses that he died at 
home in February 1996, at the age of 73.  The death 
certificate was signed by a coroner, who listed post-
traumatic stress disorder due to "stress on the heart" as 
the immediate cause of death.  The death certificate 
indicates that no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling; bilateral 
hearing loss, rated as 80 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  The combined rating for 
the service-connected disabilities was 90 percent.

The veteran's service medical records disclose that he was 
diagnosed in July 1942 with mild dysinsulinosis, manifested 
by glycosuria and abnormal sugar plasma tests.  The records 
are otherwise negative for any pertinent abnormalities.  The 
report of the veteran's examination for discharge is negative 
for any psychiatric, cardiovascular or endocrinological 
abnormalities, and chest X-ray studies were negative.  

On file are VA treatment reports for February 1972 to January 
1996, which disclose that the veteran was treated in 1972 and 
thereafter for hypertension, diabetes mellitus (including the 
resulting complication of retinopathy), arteriosclerotic 
cardiovascular disease, and, in the 1990s, for congestive 
heart failure.  The records indicate that the veteran was 
advised by his physicians in 1972 to discontinue employment 
secondary to his cardiovascular disabilities and his 
diabetes.  The reports also document the veteran's complaints 
of decreased auditory acuity and indicate that he reported 
symptoms of vertigo and syncope of undetermined etiology, 
although these symptoms eventually resolved.  Clinical 
treatment reports in 1994 document the veteran's contention 
that he stopped working in the 1970s secondary to balance 
problems associated with his hearing loss.

The treatment reports also show that the veteran was 
diagnosed in 1994 with Clark's Stage V melanoma, for which he 
underwent radiation treatments.  His treating physicians 
indicated that he had a good response to the radiation 
treatments, but that his improvement would be temporary.  The 
physicians noted that the veteran's type of melanoma is 
lethal in the vast majority of cases and that it was likely 
terminal in the veteran's case and very likely to recur 
locally or in distant sites.  The treatment reports 
demonstrate that the veteran was last seen on January 2, 
1996, at which time no visible or palpable disease was 
identified and a recent been scan had been negative.  The 
veteran thereafter contacted his physicians on January 10, 
1996, to reschedule his next appointment because he was very 
ill.  On January 19, 1996, the veteran's hospice care 
contacted his physicians to request a change in his pain 
medications.  On January 31, 1996, the veteran's daughter 
called to report that the veteran was too ill to attend any 
appointments.

With respect to psychiatric disability, the treatment records 
indicate that the veteran was placed on medication beginning 
in the 1970s to alleviate anxiety, restlessness and sleep 
disturbances related to his cardiovascular difficulties, 
although an independent psychiatric disorder was not 
diagnosed.  Beginning in 1993 the veteran reported symptoms 
including nightmares, nervousness and intolerance of loud 
noises, which were thought to possibly represent PTSD, 
although a diagnosis of psychiatric disability was not 
rendered until 1994.  In February 1994 the veteran presented 
with complaints of increased nervousness, PTSD symptoms, and 
depression.  He thereafter sought treatment on an occasional 
basis for sleep disturbances and significant PTSD 
symptomatology, as well as for depressive symptoms which were 
attributed largely to his physical disabilities and to his 
cancer.  The veteran was noted to be moderately withdrawn and 
depressed, and he reported crying spells.  He also indicated 
that he did not feel like much of a man since he was unable 
to work.  He ruminated about his service experiences and 
indicated that his PTSD symptoms had begun in service, 
although he reported that his depression began when he lost 
his eyesight.  However, the veteran consistently denied any 
history of suicidal ideation or attempts, and this was 
corroborated by his family.  On mental status examination the 
veteran presented with a depressed mood and anxious affect, 
and his speech was somewhat irrelevant due to his hearing 
difficulties.  His judgment was described as fair and he 
exhibited no hallucinations or delusions.  The resulting 
diagnoses included PTSD, depression and adjustment disorder 
with depressed mood; his depression was considered to be due 
to substantial sensory losses and to unstructured time, as 
well as due to difficulty in dealing with the gravity of his 
melanoma diagnosis.  A November 1995 clinical note indicated 
that the veteran was not compliant with his medications.

On file are treatment records from the Homeplace Clinic for 
October 1972 to July 1974.  The records indicate that the 
veteran reported feeling very nervous and that he had 
decreased auditory acuity.

Of record is a statement by William M. Parell, M.D., dated in 
January 1984.  Dr. Parell indicated that the veteran reported 
for an examination for complaints of decreased auditory 
acuity and that the veteran related that he had experienced 
significant difficulty in obtaining employment due to his 
hearing loss.  The veteran also reported a ringing in his 
ears.

On VA examination in August 1986 the veteran complained of 
balance problems and tinnitus, as well as problems with 
sleeping secondary to pain and dizziness.  The veteran 
indicated that, in the past, his defective hearing had 
relegated him to manual work. 

On VA examination in April 1988, the veteran complained of 
hearing loss, tinnitus and balance problems.  He also 
reported that he was more nervous and that he experienced 
difficulty with resting or sleeping.  He denied any nausea, 
vomiting, vertigo or ear drainage.  Following examination, 
the veteran was diagnosed with tinnitus and severe 
sensorineural hearing loss.

On file is the report of a June 1994 VA examination.  At that 
time the veteran, accompanied by his wife and daughter, 
reported that he stopped working secondary to his diabetes 
and hearing loss.  The veteran reported difficulty with 
sleeping secondary to flashbacks and he averred that he had 
experienced problems with his nerves since service.  He also 
reported talking to himself and stated that he was withdrawn.  
He denied any past or present thoughts of suicide.  Mental 
status examination disclosed the presence of cognitive and 
memory difficulties.  The veteran was diagnosed with PTSD, 
and with adjustment disorder with mixed features secondary to 
physical problems, including severe hearing loss, and to PTSD 
stressors.

In a November 1995 statement, the veteran's daughter 
contended that there should be a statement by a physician in 
the veteran's file stating that the veteran had terminal 
malignant melanoma.  She also alleged that the veteran had 
informed his physicians on many occasions throughout the 
years about his nervousness, but that his complaints were 
never acknowledged.  She stated that the veteran was recently 
discovered to have deliberately avoided taking his insulin 
injections.  She reported that the veteran's physical 
condition had worsened to the point where it was nearly 
impossible to attend medical appointments.

Of record is the report of a December 1995 VA examination 
which was conducted by the same examiner who evaluated the 
veteran in June 1994.  The veteran was accompanied by his 
wife and daughter and reported that since his last 
examination he had experienced significant worsening of his 
diabetes, vision and ambulation, and added that he had 
recently been diagnosed with malignant melanoma.  He reported 
that he continued to take insulin.  He complained of frequent 
flashbacks and trouble sleeping, and mental status 
examination disclosed cognitive and memory impairment, 
although the veteran's judgment was described as fair.  The 
examiner concluded that the veteran's diabetic condition and 
blindness had progressed to the point of rendering the 
veteran helpless and unable to function on his own.  The 
veteran admitted to the examiner that his feelings of 
helplessness had given him frequent thoughts that life was 
not worth living.  The examiner noted that, inferentially, 
the veteran was stating that he would rather be dead than 
living.  The examiner noted that the veteran's family was 
concerned that he might hurt himself.  The veteran was 
diagnosed with PTSD, and with adjustment disorder with mixed 
features secondary to physical handicaps.  The veteran's 
psychosocial and environmental problems were described as 
severe, with sensory losses or impairment, and the need for 
continuing supervision to prevent him from possible self-
harm.

In a June 1996 statement, the coroner who completed the 
veteran's death certificate indicated that he identified the 
veteran's cause of death as PTSD because the decedent's 
family had reported to him that this was the cause of death 
determined by the decedent's physician.

Of record is a medical opinion by a VA physician dated in 
October 1996.  The physician, in reviewing the veteran's 
claims file, noted that the veteran's certificate of death 
showed the immediate cause of death as PTSD due to "stress on 
the heart," but that the death certificate was not signed by 
a physician and that an autopsy was not performed.  The 
reviewer found it significant that the veteran had been 
suffering from melanoma considered to be in a terminal stage 
and that he had been treated for coronary artery disease, 
hypertension, congestive heart failure, diabetes mellitus, 
retinopathy, blindness, amputation of two toes and peripheral 
artery disease.  In order to address whether PTSD contributed 
to the veteran's death, the examiner relied on a medical 
article which summarized the current research data on PTSD.  
According to the article, the literature on trauma and health 
consistently shows that exposure to trauma is related to poor 
health outcomes, and that there is a consistent association 
between PTSD and poor health.  However, the article also 
maintains that despite the data showing that PTSD is 
associated with increased physical morbidity, the one 
existing study of mortality in PTSD failed to find that 
mortality due to physical causes is increased with PTSD.  
After reviewing this article and the veteran's medical 
history, the examiner concluded that it was unlikely that the 
veteran's PTSD caused his death.  The examiner also stated 
that, in his opinion, the death certificate itself was 
incorrectly completed, because PTSD is a psychiatric  
disorder, and as such could not be the immediate cause of 
death.  Rather, the physician explained, only a physical 
condition could be the cause of death.  The reviewer 
concluded that, in the veteran's case, the veteran's melanoma 
was the condition most likely to have caused his death, and 
he clarified that the melanoma was not likely related to 
PTSD.

An October 1996 statement by Robert E. Cornett, M.D., 
indicates that stress is hard on people suffering from heart 
disease, especially coronary artery disease.  He stated that 
stress will bring on angina pectoris in these patients and 
will at times cause myocardial infarctions.

On file are numerous medical and newspaper articles submitted 
by the appellant.  These materials essentially indicate that 
PTSD can develop complications such as depression, although 
depression may also be caused by heart medications and cancer 
diagnoses, and that depression may lead to other ailments as 
well as to suicidal feelings.  The articles indicate that 
psychological factors, including stress, can contribute to 
the development or worsening of heart trouble and that 
depression in particular is associated with cardiovascular 
disease, although a causal relationship has not been 
demonstrated.  With respect to stress, the articles indicate 
that it is unclear whether stress acts as an independent risk 
factor for cardiovascular disease, but chronic stress may 
affect other coronary risk factors, and mental stress does 
appear to be a potent trigger for heart dysfunction in 
patients with coronary heart disease.
 
On file are several statements by the appellant and her 
daughter which allege, in essence, that severe depression and 
generalized anxiety associated with PTSD led the veteran to 
become suicidal and inactive, and therefore to cease caring 
for his diabetes adequately.  The resulting poor control of 
diabetes therefore led to the development of cardiovascular 
disease, which in turn ultimately caused the veteran's death.  
Alternatively, the appellant and her daughter argued that the 
stress resulting from PTSD compromised the veteran's 
cardiovascular and immune systems, perhaps even causing his 
melanoma.  The appellant and her daughter lastly averred that 
the veteran had been unemployable since 1975, at which time 
he exhibited signs of psychiatric disability such as anxiety 
and trouble sleeping, and that he experienced nightmares, 
visual disturbances and other symptoms of PTSD at least by 
1980.

The appellant was afforded a hearing before a hearing officer 
at the RO in October 1997, at which time M.H., the 
appellant's daughter, testified, in essence, that the 
veteran' death was a suicide.  Specifically, she averred that 
the severity of the veteran's psychiatric disability, which 
included constant intrusive thoughts and nightmares, caused 
him to stop taking his insulin and eventually to refuse 
virtually all medications and medical assistance.  She 
reported that the veteran had been blind and confined to a 
wheelchair prior to his death.  She reported an incident in 
the summer of 1995 in which she returned home to find the 
veteran with a gun searching for bullets; she stated that the 
veteran nevertheless had been recalcitrant about discussing 
his psychiatric symptoms with his physicians.  According to 
M.H., in the last month of his life the veteran refused to 
cooperate with his prescribed diet or medication regimen, 
although he did use sleep medications.  The appellant's 
representative suggested that the veteran's service-connected 
hearing loss also may have contributed to the veteran's 
death, arguing that the hearing loss may have interfered with 
the veteran's understanding as to the necessity of taking his 
medications.  The representative alternatively argued that 
the veteran's PTSD and hearing loss combined to preclude 
insight by the veteran into the severity of his disabilities.  
However, M.H. clarified that the appellant had taken 
responsibility for administering the appropriate medications.  
With respect to the veteran's employability, M.H. added that 
once her father had been diagnosed with PTSD, she could 
identify symptoms of PTSD dating to at least 1980, and she 
argued, in essence, that the veteran was unemployable as of 
that point.  M.H. lastly testified that the veteran's 
melanoma did not cause his death, because she had been told 
the month prior to the veteran's expiration that the cancer 
was in remission.

At the appellant's October 1998 hearing before the 
undersigned, M.H., the appellant's daughter, testified, in 
essence, that the veteran's PTSD, in combination with his 
other service-connected disabilities, resulted in his death.  
She argued that the veteran's PTSD had in fact led him to 
commit suicide, stating that in his last month of life he had 
confined himself to his bed and had refused to take virtually 
all his prescribed medications or to seek medical attention, 
and that this deliberate under medication expedited the 
disease process.  She averred that this conduct began after 
the veteran was informed that his melanoma was in remission, 
and that he appeared to be discouraged by this news.  M.H. 
also testified that the veteran's physician had never 
described the veteran's melanoma as terminal.  With respect 
to the veteran's PTSD, M.H. testified that she arrived home 
on one occasion to find the veteran in possession of a gun 
looking for bullets, but that the veteran did not report his 
suicidal tendencies to his physicians.  She also indicated 
that the appellant had assumed responsibility for 
administering the veteran's insulin injections after they had 
discovered the veteran's attempts to avoid taking his 
medication.  She averred that the veteran's speech was 
sometimes irrelevant and that he would become confused about 
the layout of the house.  She stated that every physician she 
had spoken with had told her that stress and depression 
contribute to heart disease and diabetes, but that none of 
these physicians would provide her with an opinion to that 
effect.  M.H. also testified that the veteran's PTSD was 
evident in 1972 and that the disorder rendered him totally 
disabled at that time.  She averred that the combination of 
the veteran's hearing loss and PTSD rendered him 
unemployable.

Analysis

The Board has found the appellant's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of cardiovascular disease, including hypertension, 
diabetes mellitus or malignant tumors during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

The record reflects that the veteran had a number of severe 
organic disabilities, including heart disease, diabetes 
mellitus and malignant melanoma.  He died at home, and no 
autopsy was performed.  The exact cause or causes of the 
veteran's death have not been definitively determined.  
Although the VA physician who reviewed the pertinent records 
in October 1996 concluded that the most likely cause of the 
veteran's death was malignant melanoma, when the veteran was 
last examined by a physician, approximately one month prior 
to his death, there were no visible or palpable signs of the 
melanoma and a recent bone scan had been negative.  

The veteran was not seen by a doctor during the final month 
of his life, during which his condition rapidly deteriorated.  
The record does demonstrate that the veteran required 
medication for his severe heart disease and diabetes 
mellitus.  The appellant and her daughter have testified that 
the veteran stopped taking his medication after learning in 
early January that his melanoma was in remission.  The Board 
has found this testimony to be credible and to be consistent 
with the evidence of record showing that no signs of melanoma 
were found when the veteran was seen in early January and 
that his condition rapidly deteriorated thereafter.  Based on 
the evidence as a whole, the Board believes that it is 
reasonable to conclude that the veteran's death was hastened 
by his failure to take prescribed medication.   

The veteran's service-connected hearing loss disability was 
severe, as reflected in the 80 percent evaluation assigned 
this disability.  In addition, the veteran was service-
connected for PTSD.  The psychiatric evidence documents the 
veteran's depressed mental state.  When the veteran was 
examined by VA in June 1994, PTSD and adjustment disorder 
with mixed features secondary to physical problems, including 
severe hearing loss, and to PTSD stressors were diagnosed.  
Moreover, at the last VA psychiatric examination of the 
veteran in December 1995, the examiner specifically noted 
suicidal ideation.  The Axis I diagnoses were PTSD and 
adjustment disorder with mixed features.  Severe sensory 
losses, including hearing impairment, were identified under 
the Axis IV diagnosis.  The record also includes medical 
articles linking depression to PTSD.  Therefore, the Board 
finds that the veteran's depression with suicidal ideation 
was etiologically related to his service-connected PTSD and 
hearing loss disability.    

Based upon the credible testimony provided by the appellant 
and her daughter, as well as the medical evidence confirming 
the veteran's suicidal ideation, the Board is also convinced 
that the veteran's decision to stop taking prescribed 
medications was due, at least in part, to depression.  A 
suicide due to mental unsoundness is not the result of 
willful misconduct.  See 38 C.F.R. § 3.302 (1998).

In light of these circumstances, the Board concludes that 
service connection is warranted for the cause of the 
veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
